Citation Nr: 1234304	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  04-03 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent since October 23, 2008, for the residuals of a concussion.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Osborne Powell, Jr.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to October 2001.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision issued by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted service connection for residuals of a concussion, assigning a 10 percent disability evaluation.

In March 2007, October 2010, and July 2011, the Board remanded the issue of an increased initial rating for the residuals of a concussion for further evidentiary development.

As part of the pending appeal, in April 2009, the Veteran requested reevaluation of his service-connected traumatic brain injury (TBI) under the new schedular criteria for evaluating residuals of TBI, which became effective October 23, 2008.  In March 2011, the Veteran's attorney argued that a 70 percent rating was warranted for the residuals of his concussion under the new TBI criteria; it was conceded that the Veteran did not meet the schedular criteria for an evaluation in excess of 10 percent prior to October 23, 2008.  

In March 2011, the Veteran was provided with a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings has been associated with the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran has a moderate impairment in memory, attention, concentration, and executive functions.

2.  The Veteran has moderately severe impairment in visual spatial orientation.

2.  The Veteran does not have total impairment in memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation, communication, or consciousness, or due to subjective symptoms or neurobehavioral effects.  


CONCLUSION OF LAW

From October 23, 2008, the criteria for an evaluation of 70 percent, but no higher, for closed head trauma residuals have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Code 8045 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In March 2011, and again in August 2012, the Veteran's representative specifically indicated that the Veteran was seeking a 70 percent rating for his concussion residuals.  As a 70 percent rating for concussion residuals is being granted in this decision, such a determination amounts to a disposition that is fully favorable to the Veteran.  Therefore, further discussion of the VCAA is not required.

Increased Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

The Board's duty is to assess the competency and credibility of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was originally granted service connection for post-concussive headache symptoms (claimed as head trauma, traumatic brain injury, migraine headache, dizziness, stuttering, and sleeping problems) in a June 2002 rating decision.  At that time, he was awarded a 10 percent disability evaluation, effective October 16, 2001.  He appealed that initial rating assignment.

During the pendency of the appeal, the rating criteria for traumatic brain injuries (TBI) were revised.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  As noted previously, the Veteran requested consideration under these new criteria in April 2009.  The effective date for these revisions is October 23, 2008, and thus a higher evaluation granted under the amended regulations cannot take effect prior to that date.  See 38 C.F.R. §§ 3.114 (a), 4.124, Note (5).  

For claims received by VA for increased ratings for TBI-related disabilities prior to October 23, 2008, a Veteran is to be rated under the old criteria for any periods prior to that date.  See 73 Fed. Reg. 54693.  If, as here, subsequent to October 23, 2008, the Veteran requests a reevaluation under the new criteria, the dictates of 38 C.F.R. § 3.400 et seq. are applicable to questions concerning the effective date.  As the Veteran's request for reevaluation was received within a year of the October 23, 2008, regulation changes, an effective date of October 23, 2008, for any increase is warranted, if the evidence as of that date demonstrates symptomatology that warrants an increased rating.  38 C.F.R. § 3.400(o)(2).

The Board notes that the new criteria will only be applied if the result is a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  As such, staged ratings have been contemplated.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Following a July 2011 remand, the RO granted the Veteran an increased initial rating of 40 percent, under the new TBI criteria, for the period beginning October 23, 2008.  Importantly, the Veteran's representative conceded in a March 2011 submission (and again in an August 2012 statement) that the 10 percent rating for the concussion residuals for the period of October 16, 2011, to October 22, 2008, is appropriate.  As such, only the period from October 23, 2008 to the present is considered in this appeal.  


Pre-October 23, 2008 Criteria

As noted above, although only the period since October 23, 2008, is considered here, the prior TBI criteria may still be applicable if their application yields a higher rating.  Under the pre-amended criteria, brain disease due to trauma productive of purely subjective complaint such as headache, dizziness, insomnia, etc. recognized as symptomatic of brain trauma, were rated as 10 percent, but no more, under Diagnostic Code 9304 (dementia due to head trauma).  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  This rating could not be combined with any other rating for a disability due to head trauma.  Id.  A rating in excess of 10 percent was not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.  Purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code.  Id.

Criteria as of October 23, 2008

As of October 23, 2008, closed head trauma residuals are evaluated under revised Diagnostic Code 8045.  Revised Diagnostic Code 8045 indicates that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: (1) cognitive (which is common in varying degrees after TBI); (2) emotional/behavioral; and (3) physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).

Emotional and/or behavioral dysfunction is to be rated under 38 C.F.R. § 4.130 (schedule of ratings - mental disorders).  The Board observes that the Veteran has a separate 50 percent evaluation for "major depressive disorder, psychiatric condition to include depression, schizophrenia, and cognitive impairment" (a rating that the RO noted specifically excluded any rating based on memory impairment), effective October 16, 2001.  In this regard, the Board notes that "pyramiding" should be avoided.  38 C.F.R. § 4.14.  Note (1) associated with 38 C.F.R. § 4.124 provides that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, only one evaluation should be assigned based on the same manifestations, and if the manifestations of two or more conditions cannot be clearly separated, a single evaluation should be assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation should be assigned for each condition.

"Physical dysfunction" includes, but is not limited to, motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Such symptoms are to be rated under appropriate diagnostic codes.  In this case, the Veteran's physical manifestations of TBI include back pain; he has been in receipt of a 40 percent rating for degenerative disc disease since October 16, 2001.

Cognitive impairment, which is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," (Cognitive Impairment Table) is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Such symptoms are to be evaluated under the "subjective symptoms" facet of the Cognitive Impairment Table, whether or not they are part of cognitive impairment, unless the residuals carry a distinct diagnosis that may be evaluated under another diagnostic code.  Id.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  These include (1) memory, attention, concentration, and executive functions; (2) judgment; (3) social interaction; (4) orientation; (5) motor activity (with intact motor and sensory system); (6) visual spatial orientation; (7) subjective symptoms; (8) neurobehavioral effects; (9) communication; and (10) consciousness.  The table provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled "total."  If no facet is evaluated as "total," the rater is to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.

Evidence

While in service, the Veteran was involved in an August 2000 automobile accident in which he struck his head on the steering wheel.  

Medical reports from the Veteran's separation from service through October 22, 2008, regularly showed that the Veteran experienced some memory impairment.  In August 2002, that impairment was tested and found to be "severe."

The Veteran was provided a psychological examination in March 2009.  He indicated that he was working at the time, and had been with the same company for eight or nine months.  He reported being slower to accomplish tasks, in part due to concentration problems that reduced his productivity.  He was fully oriented during the examination, and demonstrated speech of regular rate and rhythm.  There was some evidence of psychomotor agitation.  Memory was only slightly impaired for immediate information, and was fairly intact for recent and remote events.  He was able to spell "world" backwards after two attempts, suggesting concentration problems.  

A May 2009 primary care note provided that the Veteran had intact recent and remote memory, and was fully oriented to time, place, and person.  

In June 2009, the Veteran was evaluated for TBI.  The Veteran was working for a trucking company.  On mental status examination, he was fully oriented.  He had fair concentration, and good remote memory, but poor recent memory.  

A July 2009 medication management note reflects findings of fair concentration/attention, good judgment, and intact short and long term memory.  

In a November 2009 appointment for medication management, the Veteran showed normal rate and tone of speech, and demonstrated no abnormal psychomotor activity.  He was fully oriented to person, place, time, and situation, and his short and long term memory was intact.  His concentration was fair, but his judgment was good.   

A March 2010 primary care note provided that the Veteran's recent and remote memory were intact, but noted his August 2002 Neurobehavioral Cognitive Status Testing Examination results, which showed a "severe memory impairment" (recall of four words after ten minutes), a "moderate impairment in attention," and a "mild impairment in calculations."  The note indicated that the Veteran had shown variable performance since that time in these areas.  The Veteran reported a history of frequent migraine headaches, occurring "about [three] or [four] times per week," with some nausea, but without aura.  The Veteran was fully oriented to time, place, and person.  

In October 2010, the Veteran had no abnormal psychomotor activity, and he had speech of normal rate and tone.  He was fully oriented, and short and long term memory were intact.  His concentration was good, as was his judgment. 

In January 2011, the Veteran was provided a private psychosocial and rehabilitation evaluation by Dr. W.W.S.  Following a review of medical records, Dr. W.W.S. noted that the Veteran suffered significant psychological overlay (adjustment disorder, depression, and anxiety) due to his medical conditions, his ongoing cognitive and behavioral problems, and his inability to function as before the August 2000 accident.  

Dr. W.W.S. observed that the Veteran had a significant psychiatric history associated with the August 2000 accident.  Side effects from the various prescriptions the Veteran took related to his psychiatric and physical condition involved problems with concentration and mental focus, as well as attention span limitations.  

At the time of the examination, the Veteran was working as a truck driver, a job he had performed in various settings following the immediate year after separation, during which he was unemployed.  He had worked for ten different employers, a work history the examiner characterized as "unstable," resulting in the Veteran changing jobs much more frequently than would be considered normal.  The examiner opined that the Veteran presented as a person who suffered from significant work stamina/endurance limitations, mentally, emotionally, and physically.

The examiner performed a number of vocational tests on the Veteran, including, among others, the Penn Bi-Manual (Dexterity) Worksample, and the Life Situation Survey (LSS).  On the Penn Worksample, the Veteran completed an assembly/disassembly project in a time scoring below the 2nd percentile, reflecting a slow work speed and pace, and descriptive of a worker with no ability to successfully compete for, perform, and sustain sedentary and light jobs that require a fast-paced production rate.  His LSS score was forty-five, indicative of an overall markedly poor quality of life.  

During the examination, the Veteran was oriented to time, place, person, and situation.  He demonstrated concentration and attention span limitations due to psychological and pain problems.  The examiner noted ongoing symptomatology involving memory loss, concentration and mental focus problems, and irritability.

The examiner believed that the Veteran had been straightforward in describing his conditions, and did not tend to exaggerate or overstate his disabilities or situations; he found his descriptions of his medical condition consistent with his medical, neurological, orthopedic, psychiatric, psychological, and chronic pain records.

The Veteran's wife submitted an affidavit in March 2011 in which she discussed the Veteran's demonstrated symptomatology.  She indicated that the Veteran was a different person after his August 2000 auto accident.  Since that time, he had acted confused, wet the bed, and had been "slacking off at work."  

An April 2011 primary care note indicated that the Veteran was fully oriented and that his recent and remote memory were intact.  

The Veteran was provided a videoconference hearing before the undersigned in July 2011.  In that hearing, the undersigned fully complied with the duties delineated in 38 C.F.R. § 3.103(c)(2) (2011), including a duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the hearing, the Veteran testified that he experienced headaches, dizziness, stuttering, confusion, memory problems including short-term memory loss, and sleeping problems after his August 2000 accident.  He began to act differently afterwards and was punished for his behavior while still on active duty.  

He stated that he had significant difficulty on the job due to his memory problems.  He regularly got lost, resulting in missed appointments and wasted fuel.  As an example, he stated that on one job he was given two days of training on what he described as a simple route; on the third day, when expected to travel the route alone, he became lost and was subsequently fired.  He had begun to use global positioning systems to assist with this problem.  In another job, the Veteran was fired because he forgot a company policy on when and in what condition trucks could be moved.  In an incident in which he was fired from a third job, he disconnected a trailer without putting down the landing legs, causing the trailer to drop.  On the Friday immediately before the hearing, the Veteran had an accident while driving a truck, and was on a safety suspension; it was unclear whether he would be fired, or whether the accident was due to memory issues.  In terms of day-to-day activities, the Veteran would have to keep lists to remember such things as what to pick up at the grocery store.  

The Veteran was provided a VA examination in December 2011.  The Board agrees with the Veteran's representative that the examiner did not comply with the Board's directives in the July 2011 Remand, both in terms of the format of the examination, and, even when including the January 2012 addendum, in the required content.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Nevertheless, the Veteran is not prejudiced by the inadequate examination, as the Board is granting the entirety of the benefits he seeks on appeal.  Further, although the examination was inadequate in some regards, such as its failure to consider the effect of the TBI on the Veteran's judgment, the report includes probative evidence that is not affected by that inadequacy, and to that extent, it is considered in this decision.

The December 2011 examiner interpreted the Veteran's medical records regarding memory and determined that his memory was "good."  He noted the Veteran's contention that he experienced throbbing headaches in the frontal area of his head five to eight times per week that were associated with blurred vision, photophobia, and phonophobia, with some nausea, but no vomiting.  Treatment for the headaches included Tylenol, and once every day or every other day, a severe headache required lying down to rest.  The Veteran also experienced some dizziness and vertigo with the headaches, but the examiner noted that those symptoms were "mostly a postural phenomena."  He had a slight tenderness on palpitation on the left temporoparietal area.

The Veteran reported problems with memory, concentration, attention, and executive function.  His speech was normal.  He denied any problems with mobility or balance and he had a normal tandem gait.  He indicated that he wet the bed on occasion.  Concerning neurobehavioral symptoms, the Veteran reported restlessness and irritability.  He stated that his social interaction was inappropriate.

The Veteran was employed as a truck driver at the time of the examination, but reported that he regularly was fired from jobs due to poor memory and getting lost while navigating to his destination.  He had problems forgetting the day he was to pick up a load, and had difficulty performing truck maintenance.

On examination, the Veteran was fully oriented.  He made two mistakes in attempting to spell "world" backwards, but was able to spell it forwards correctly.  The Veteran was able to repeat three items immediately upon being told what they were, but was only able to remember one of the three items after three minutes had passed.  He correctly interpreted a proverb, and learned tasks on, in one instance, the second try, and in a second instance, the first try.  

The Veteran's motor activity was not limited except for limitations due to his service-connected back disability.  Visuospatial orientation was normal.  He communicated well both verbally and in writing, and could comprehend and follow written and verbal commands.  He had a normal level of consciousness.  

The examiner diagnosed the Veteran with post-head injury headaches and "minimal brain syndrome."  

The report was returned to the examiner in January 2012 for clarification and expansion.  In an addendum, the examiner ruled out a diagnosis of multi-infarct dementia due to the Veteran's normal magnetic resonance imaging (MRI) performed shortly after the August 2000 automobile accident that caused the Veteran's TBI.  The examiner acknowledged that the Veteran may have some degree of impairment of calculation and memory, but indicated his belief that such impairment was minimal based on the fact that the Veteran could repeat one out of three items after three minutes on testing.  He associated the Veteran's interpersonal deficits, subjective symptoms, and neurobehavioral defects with the diagnosis of posttraumatic stress disorder (PTSD), and his degree of concentration and attention to the mood disorder and PTSD.  


Analysis

The Board finds that the evidence warrants a 70 percent rating under Diagnostic Code 8045 (as effective October 23, 2008) and the Cognitive Impairment Table.  In this regard, while the pre-October 23, 2008, criteria could still apply if the claim would warrant a higher rating under the old criteria, no such higher rating is warranted here.  The Veteran has not been diagnosed with multi-infarct dementia as a result of his traumatic brain injury, and thus, no more than a 10 percent rating would be warranted under the pre-October 23, 2008 criteria.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The 70 percent evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination; in this case, those facets are memory, attention, concentration, and executive function; motor activity; and visual spatial orientation. 

Initially, this rating does not consider the social interaction and neurobehavioral facets, as such criteria are essential to the Veteran's rating for his psychiatric condition, currently evaluated at 50 percent disabling.  

A level of severity of "3" has been assigned for the memory, attention, concentration, executive functions facet.  The Veteran has consistently demonstrated impaired memory upon examination, especially with regard to short term memory.  In August 2002, tests showing that he could remember four of ten items after ten minutes warranted a finding of "severe" memory impairment; December 2011 testing demonstrated a weaker memory, in that the Veteran could only remember one out of three items after three minutes.  The Board observes but discredits the December 2011 examiner's unsupported statement that the Veteran's memory was "good," as such a finding is contrary to the very testing the examiner conducted.  Although at other times the findings have demonstrated an "intact" memory, such findings were not made during examinations, but rather during medication management notes and telephonic inquiries.  The Board attributes more weight to the examination reports than short visits to manage medications during which no objective memory testing occurred.  Further, the Veteran has indicated how his memory problems have plagued him during his life since service, undermining his ability to work and impairing his day-to-day activities.  Frequently, his concentration and attention have been found to be only "fair."  

As the Veteran's representative has acknowledged, a "total" rating is not warranted for memory impairment.  The Veteran has not demonstrated severe functional impairment.  While at times his memory has been deemed "severely" impaired, such has not been consistently the case, and the Veteran has developed methods to address his memory issues, such as using lists.  Further, his long-term memory has been consistently intact, as demonstrated both during examinations and during the July 2011 videoconference hearing.  

A level of severity of "2" has been assigned for the judgment facet.  The Veteran has demonstrated frequent confusion, and test results have shown a limited ability to perform in complex situations.  Further, the Veteran testified at his hearing about difficulties in functioning at home, including problems interacting with his wife and her family.  

A level of severity of "0" has been assigned for the orientation facet.  Throughout his treatment, the Veteran has consistently demonstrated orientation to person, time, place, and situation.  

A level of severity of "3" has been assigned for the motor activity facet.  In March 2009, the Veteran demonstrated some psychomotor agitation, but generally did not demonstrate motor activity limitations during other treatment.  During the January 2011 examination with Dr. W.S.S., however, it is notable that the Veteran scored in the 2nd percentile on the Penn Bi-Manual Dexterity Worksample, demonstrating a slow work speed and pace, and an inability to perform in a fast-paced environment.

A level of severity of "3" has been assigned for the visual spatial orientation facet.  The Veteran frequently becomes lost, and in some cases, the fact that he frequently gets lost has cost him employment opportunities.  Although the Veteran can use GPS systems, such have not been totally effective for him, and do not prevent him from becoming lost in other situations.  

A level of severity of "2" has been assigned for the subjective symptoms facet.  The Veteran has demonstrated subjective symptoms including headaches, blurred vision, hypersensitiveity to light and sound, and insomnia.  

A level of severity of "0" has been assigned for the communication facet, as the Veteran has consistently demonstrated the ability to communicate clearly both in spoken and written form, and has shown the ability to comprehend spoken and written language.  Evidence of the Veteran's ability to communicate was also provided in the July 2011 hearing, in which the Veteran fully explained his TBI and psychiatric conditions.

The Veteran does not warrant a "total" rating for consciousness, as his TBI does not affect a persistently altered state of consciousness.

In light of the above, a 70 percent rating is warranted for the residuals of a concussion.  The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  In this case, the highest level of severity was a "3," which was assigned for memory, attention, concentration, and executive functions; motor activity; and visual spatial orientation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).  

As noted in the Veteran's representative's submissions, it is acknowledged that a rating in excess of 10 percent for the period from the Veteran's separation from service through October 22, 2008, is not warranted.  Currently in this appeal, he is seeking a 70 percent rating for his residuals of an in-service concussion for the period beginning October 23, 2008.  As a 70 percent rating is being assigned as of that date, the Veteran's appeal concerning the initial rating assigned is granted in full.


ORDER

As of October 23, 2008, entitlement to an evaluation of 70 percent, but no higher, for residuals of a concussion is granted, subject to the provisions governing the award of monetary benefits.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court of Appeals for Veterans Claims held that "a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  Hence, the Veteran's claim for an increased initial rating for residuals of a concussion must include consideration of whether TDIU is warranted under the provisions of 38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran has extensively described his impediments to maintaining substantially gainful employment.  He was unemployed for a year following service, and since then, has worked for approximately 10 different trucking companies, a work history that an examiner has described as "unstable."  According to his testimony, on at least three occasions the Veteran has been fired due to problems related to his TBI.  As of that July 2011 videoconference hearing, the Veteran had been suspended the previous Friday due to an accident.  In addition to problems caused by his cognitive disability, the Board notes that the Veteran is significantly impaired both due to a back disability and due to his psychiatric disability.  Testing has shown that the Veteran has limited vocational skills, and has difficulty in tasks requiring manual dexterity.  

Accordingly, on remand, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU, and an appropriate medical opinion should be obtained.

The Board also finds that the last records of VA treatment available are from 2011.  On remand, all current VA treatment records should be associated with the claims file or the Veteran's Virtual VA electronic file prior to an examination to determine his employability.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with notice of how to substantiate a claim for TDIU.

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including both private treatment records and any ongoing VA medical records.

If necessary, the RO should contact the Veteran and obtain the appropriate releases to obtain all relevant medical records from non-VA providers.

3.  The Veteran should be afforded a VA examination to determine his employability.  All of his service-connected disabilities should be considered.  (These include major depressive disorder, degenerative disc disease of the lumbar spine, and post-concussive headache-traumatic brain injury.)

If a full post-service work history has not been obtained prior to the examination, the examiner should, with the Veteran's assistance, create one for the period beginning with the Veteran's separation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered alone and without regard to his age or any nonservice-connected medical problems render him unable to secure and follow substantially gainful employment in light of his educational and vocational background and experience. 

The examiner should be informed that the Veteran is competent to describe the frequency and severity of his symptoms.

A rationale for all opinions should be provided.

4.  Thereafter, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


